DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 11 March 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (see paragraphs [0022] and [0027]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 135, 138, 150, 152, 154 and 156 shown in fig. 3.  
The drawings are objected to because in figs. 2A and 2B, the number “24” should perhaps be changed to --11-- (see paragraph [0026] which describes the plunger 39b extends through the wall of the housing 11).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” (claims 1, 3, 5, 7 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the reference number 36 is used to describe in paragraph [0024] a current sensor and a pressure transducer, and in paragraph [0032] a pressure sensor.  The reference number 36 is shown in the figs., but the reference number should not be used to designate different types of sensors.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuse (JP 2019-151372).
Applicant’s attention is directed to the English language translation of the Furuse reference attached to the present Office action.
Regarding claim 1, the Furuse reference discloses a vacuum sealer (abstract), comprising: a housing (10, figs. 1 and 2) comprising a vacuum chamber (60) therein; 
a vacuum pump (100) in fluid communication with the vacuum chamber (60); 
a sealing mechanism (70, 250) adjacent a periphery of the vacuum chamber (60); 
a valve (150) positioned and configured to releasably seal the vacuum chamber (60), the valve movable between a first position, in which the valve forms a seal with the sealing chamber, and a second position, in which the valve does not form a seal with the sealing chamber (paragraph [0015]); and 
a controller (200) operatively connected with the vacuum pump (100), the sealing mechanism (70, 250), and the valve (150), the controller configured to move the valve from the first position to the second position during sealing (paragraphs [0018], [0023], [0028] and figs. 5 and 7).
Regarding claim 4, the Furuse reference discloses the vacuum sealer defined in Claim 1, wherein the sealing mechanism is a one-part sealing mechanism (the sealing mechanism (70, 250) in the Furuse reference can be read as a one-part sealing mechanism based on operating to seal across the bag.
Regarding claim 6, the Furuse reference discloses the vacuum sealer defined in Claim 1, wherein the valve (150) is a solenoid valve (paragraph [0028], line 334).
Regarding claim 7, the Furuse reference discloses the vacuum sealer defined in Claim 1, wherein the controller (200) moves the valve (150) from the first position to the second position based on a predetermined pressure measurement (paragraph [0018], pressure detection sensor 230, paragraph [0024], fig. 4).
Regarding claim 8, the Furuse reference discloses the vacuum sealer defined in Claim 1, wherein the controller (200) moves the valve (150) from the first position to the second position based on the passage of a predetermined duration from the onset of sealing (paragraph [0022]-[0024], “CPU 210 reaches the set target pressure and / or the pressure reduction time value (after a predetermined time)” and paragraphs [0032] and [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuse (JP 2019-151372) in view of Leppert et al. (US 2019/0055042) (hereinafter Leppert).
Regarding claim 2, the Furuse reference discloses the vacuum sealer defined in Claim 1, but does not disclose wherein the sealing mechanism is a two-step sealing mechanism.
The Leppert reference discloses that it is old and well known in the relevant vacuum sealer art to provide a vacuum sealer which operates with a sealing mechanism (30) (paragraph [0033]) which is a two-step sealing mechanism (paragraph [0034]).  This is done in order to reduce the amount of liquid pulled out of the bag during vacuuming (paragraph [0032]: “Having the heating ribbon comprise two or more segments that may be activated at different times enables a portion of the open end of the bag to be sealed before vacuuming and the remainder of the open end of the bag to be sealed after vacuuming. Typically, the portion of the open end of the bag that is sealed before vacuuming is much greater than the portion of the open end of the bag that is sealed after vacuuming. In other words, only a small portion of the end of the bag remains unsealed during vacuuming. Having only a small portion of the end of the bag unsealed during vacuuming helps reduce the amount of liquid pulled out of the bag during vacuuming.”).  Leppert also teaches that the two-step sealing mechanism can be operated simultaneously (paragraph [0034]: “Alternately, the user can elect to have the first and second heating ribbon segments 32, 34 activate at the same time, thereby fully sealing the length of the polymeric or plastic bag in a single step.”) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Furuse vacuum sealer by having incorporated a sealing mechanism that is a two-step sealing mechanism, as taught by Leppert, in order to include the benefit of having only a small portion of the end of the bag unsealed during vacuuming helps reduce the amount of liquid pulled out of the bag during vacuuming.
Regarding claim 3, the Furuse vacuum sealer as modified by Leppert above, teaches the vacuum sealer defined in Claim 2, but does not disclose wherein the controller is configured to move the valve from the first position to the second position after the first step of two-part sealing is completed.  
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Furuse vacuum sealer since the Furuse reference already discloses controlling the valve (150) before and after vacuuming,  by having had the controller configured to move the valve from the first position to the second position after the first step of two-part sealing is completed would have been an obvious procedural step envisioned by a skilled artisan which would have achieve predictable results in order to control the valve (150) at the appropriate time to reduce the amount of liquid pulled out of the bag during vacuuming.
Regarding claim 5, the Furuse reference discloses the vacuum sealer defined in Claim 4, wherein the controller (200) is configured to move the valve (150) from the first position to the second position (paragraphs [0018], [0023], [0028] and figs. 5 and 7), but does not expressly disclose that such is done without sealing being interrupted.  However, the Leppert reference discloses that a sealing mechanism may be operated either as a two-step sealing mechanism or a one-step sealing mechanism.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Furuse vacuum sealer by having incorporated a sealing mechanism that may be operated either as a two-step sealing mechanism or a one-step sealing mechanism so that the controller is capable of moving the valve for the first position to the second position without sealing being interrupted, as suggested by Leppert, in order to the incorporate the benefit of having only a small portion of the end of the bag unsealed during vacuuming helps reduce the amount of liquid pulled out of the bag during vacuuming.  In this instance, a skilled artisan would have recognized that this operation of opening the Furuse valve (150) to the atmosphere (paragraph [0023]) while operating the pump and sealing mechanism would allow for a reduced pressure within the vacuum chamber while completing the sealing of the bag.
Regarding claim 9, the Furuse reference discloses a method of vacuum sealing a bag (abstract), comprising the steps of:
a) positioning an edge of a bag (A) to be sealed in a vacuum chamber (60) of a vacuum sealer (10); 
b) applying a vacuum (using vacuum pump 100) to the bag (A) through the vacuum chamber (60); 
c) sealing (using heat sealer 250) a first portion of the edge of the bag (A) with the vacuum sealer (10); and
d) opening a valve (150) in the vacuum chamber (60) to release a vacuum in the vacuum chamber (60).
The Furuse reference discloses all of applicant’s claimed subject matter with the exception of e) sealing a second portion of the edge of the bag to complete sealing after step d) is performed.
The Leppert reference discloses that it is old and well known in the relevant vacuum sealer art to provide a vacuum sealer which operates with a sealing mechanism (30) (paragraph [0033]) which is a two-step sealing mechanism (paragraph [0034]).  This is done in order to reduce the amount of liquid pulled out of the bag during vacuuming (paragraph [0032]: “Having the heating ribbon comprise two or more segments that may be activated at different times enables a portion of the open end of the bag to be sealed before vacuuming and the remainder of the open end of the bag to be sealed after vacuuming. Typically, the portion of the open end of the bag that is sealed before vacuuming is much greater than the portion of the open end of the bag that is sealed after vacuuming. In other words, only a small portion of the end of the bag remains unsealed during vacuuming. Having only a small portion of the end of the bag unsealed during vacuuming helps reduce the amount of liquid pulled out of the bag during vacuuming.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating the vacuum sealer of Furuse by having incorporated a sealer mechanism which operates as a two-step sealing mechanism or a one-step sealing mechanism, as suggested by Leppert 
so that the controller is capable of moving the valve for the first position to the second position with sealing being allowed to proceed continuously (one-step) or interrupted (two-step), as suggested by Leppert, in order to the incorporate the benefit of having only a small portion of the end of the bag unsealed during vacuuming helps reduce the amount of liquid pulled out of the bag during vacuuming.  In this instance, a skilled artisan would have recognized that this operation of opening the Furuse valve (150) to the atmosphere (paragraph [0023]) while operating the pump and sealing mechanism would allow for a reduced pressure within the vacuum chamber while completing the sealing of the bag.
Regarding claim 10, the Furuse method of vacuum sealing, as modified by Leppert above, teaches the method defined in Claim 9, wherein steps c) and e) are interrupted.
Regarding claim 11, the Furuse method of vacuum sealing, as modified by Leppert above, teaches the method defined in Claim 9, wherein steps c) and e) proceed continuously.
Regarding claim 12, the Furuse method of vacuum sealing, as modified by Leppert above, teaches the method defined in Claim 9, wherein the valve is a solenoid valve (paragraph [0028], line 334).
Regarding claim 13, the Furuse method of vacuum sealing, as modified by Leppert above, teaches the method defined in Claim 9, wherein step d) begins based on a predetermined pressure measurement (Furuse: paragraph [0018], pressure detection sensor 230, paragraph [0024], fig. 4).
Regarding claim 14, the Furuse method of vacuum sealing, as modified by Leppert above, teaches the method defined in Claim 9, wherein step d) begins based on the passage of a predetermined duration from the initiation of either step b) or step c) (Furuse: paragraph [0018], pressure detection sensor 230, paragraph [0024], fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show vacuum sealers and methods of vacuum sealing.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 November 2022